IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: M.R., A MINOR          : No. 128 EAL 2021
                                           :
                                           :
PETITION OF: MOTHER, B.R. AND              : Petition for Allowance of Appeal
FATHER, R.R.                               : from the Order of the Superior Court

IN THE INTEREST OF: M.R., A MINOR          : No. 129 EAL 2021
                                           :
                                           :
PETITION OF: MOTHER, B.R. AND              : Petition for Allowance of Appeal
FATHER, R.R.                               : from the Order of the Superior Court

IN THE INTEREST OF: J.R., A MINOR          : No. 130 EAL 2021
                                           :
                                           :
PETITION OF: MOTHER, B.R. AND              : Petition for Allowance of Appeal
FATHER, R.R.                               : from the Order of the Superior Court

IN THE INTEREST OF: J.R., A MINOR          : No. 131 EAL 2021
                                           :
                                           :
PETITION OF: MOTHER, B.R. AND              : Petition for Allowance of Appeal
FATHER, R.R.                               : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.